United States Court of Appeals,

                                              Fifth Circuit.

                                              No. 92-2623

                                          Summary Calendar.

                                J. Brent LIEDTKE, Plaintiff-Appellant,

                                                   v.

                     The STATE BAR OF TEXAS, et al., Defendants-Appellees.

                                             April 8, 1994.

Appeals from the United States District Court for the Southern District of Texas.

Before POLITZ, Chief Judge, JOLLY and DUHÉ, Circuit Judges.

          POLITZ, Chief Judge:

          J. Brent Liedtke appeals the dismissal of his 42 U.S.C. § 1983 action and his claims for

declaratory and injunctive relief. For the reasons assigned we must affirm.

                                              Background

          Liedtke was disbarred and permanently enjoined from the practice of law in the state courts

of Texas by a default judgment entered on June 25, 1990. The events leading up to that judgment

occasioned Liedtke to file a 42 U.S.C. § 1983 action against the State Bar of Texas, the Texas Bar

Journal, and Dawn Miller,1 assistant general counsel for the State Bar of Texas, together with an

action for declaratory and injunctive relief under 28 U.S.C. § 2201. The district court dismissed for

lack of jurisdiction.2

          The events preceding Liedtke's disbarment leave much to be desired. A disciplinary

proceeding was initiated against Liedtke by the State Bar of Texas. On June 7, 1989, the judge

presiding over that proceeding was recused ex parte upon the motion of the State Bar. Liedtke was

not notified of this change and no indication of it appeared in the pleadings or case file. Liedtke filed


   1
       Miller was sued in her representative capacity only.
   2
   The action for declaratory and injunctive relief was dismissed on July 9, 1992 and the section
1983 action was dismissed on August 10, 1992.
all subsequent pleadings3 in the court of the recused judge who, apparently unaware of his recusal,

continued to manage the case.4 The State Bar meanwhile was proceeding before another judge.

          The State Bar made three attempts at discovery. On December 5, 1989, it served its first

Request for Production of Documents and first set of Interrogatories. Liedtke responded with a

Motion to Extend the Time in Which to Respond in the court of the recused judge but did not set the

motion for hearing. A second Request for Production, a second set of Interrogatories, and a Notice

for Deposition soon followed. Liedtke did not respond to these requests and did not appear at the

deposition.5 The State Bar then served Liedtke with a Motion to Impose Sanctions for Failure to

Respond to Discovery. That motion was set for hearing on June 25, 1990 at 8:45 a.m. in the court

of the second judge.

          Ms. Miller arrived in the courtroom of the reassigned judge on June 25 shortly before 8:15

a.m. Discovering that Liedtke's file was not there, she went across the street to the court of the

recused judge to secure the file. Upon her return, the newly-appointed judge beckoned her to the rear

of the courtroom, advised her that Liedtke had not requested a hearing and that the case would be

handled on the submission docket. He then immediately signed an order granting the State Bar's

motion for sanctions, struck Liedtke's answer and pleadings and, as a consequence of a lack of

responsive pleadings, entered a default judgment disbarring Liedtke. Before the clock struck nine,

with no notice or opportunity to be heard on either the sanctions issue or the merits of the disciplinary

petition, Liedtke was stripped of his status as an attorney and officer of the court.6

          Liedtke first learned of the disbarment on July 17, 1990. Although he timely filed an appeal

he did not timely file the required trial record with the appellate court and his appeal was dismissed.


   3
       In his answer Liedtke denied all allegations of professional misconduct.
   4
    After receiving Liedtke's answer, the recused judge sent each party a signed order setting the
discovery cut-off date and the trial date.
   5
    Liedtke claims that he notified the State Bar in advance that he had a trial scheduled for the
date of the deposition. Dawn Miller responds that she received no such notice.
   6
   Liedtke claims he appeared in court at 9:00 a.m. but was told that his case was not on the
docket.
As a consequence, neither the procedure nor merits were reviewed by the Texas appellate court.

Liedtke's application for writ of mandamus was unsuccessful. The instant federal actions were filed

and were dismissed by the district court for lack of jurisdiction. Liedtke timely appealed.

                                                Analysis

          Liedtke understandably contends that his disbarment violated due process in that he was not

afforded a full and fair opportunity to be heard. He vigorously argues that the judgment of the state

district court should be deemed void and unenforceable.7 He seeks a declaration to that effect, an

injunction against the enforcement of the judgment, and damages from the defendants for the

infringement of his constitutional rights.

          Cautioning that our ruling should not be taken as acceptance or approval of the scenario

described above, unfortunately we can give Liedtke no relief because of the firmly-established

doctrine of Rooker/Feldman.8 Absent specific law otherwise providing, that doctrine directs that

federal district courts lack jurisdiction to entertain collateral attacks on state court judgments.

Constitutional questions arising in state proceedings are to be resolved by the state courts. If a state

trial court errs the judgment is not void, it is to be reviewed and corrected by the appropriate state

appellate court.9 Thereafter, recourse at the federal level is limited solely to an application for a writ

of certiorari to the United States Supreme Court.10 The casting of a complaint in the form of a civil

rights action cannot circumvent this rule, as absent a specific delegation "federal district court[s], as

court[s] of original jurisdiction, lack[ ] appellate jurisdiction to review, modify, or nullify final




   7
    Liedtke's argument that we adjudged the state court's decision void when we refused to disbar
him from practice before our court misperceives our action. Querulous of the procedure by which
the state court rendered its judgment disbarring Liedtke, we simply refused to rely thereon as the
basis for removing him from our roll of attorneys.
   8
    See Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923) and
District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d
206 (1983).
   9
       Rooker; see also Feldman.
   10
        Feldman.
order[s] of state court[s]."11

        Liedtke's request for declaratory and injunctive relief, stripped to essentials, is an attack on

the judgment of the state district court. His section 1983 suit, which arises from the state proceeding,

is "inextricably intertwined" with that judgment.12 Liedtke's recourse was with the state appellate

courts and thereafter the United States Supreme Court on application for a writ of certiorari, not by

a complaint to the federal district court. We have no alternative but to affirm the decision of the

federal district court dismissing Liedtke's claims for lack of jurisdiction.13 We do as we must.

        AFFIRMED.




   11
     Kimball v. Florida Bar, 632 F.2d 1283, 1284 (5th Cir.1980); see also Chrissy F. by Medley
v. Mississippi Dept. of Public Welfare, 995 F.2d 595 (5th Cir.), cert. denied, --- U.S. ----, ---
S.Ct. ----, --- L.Ed.2d ---- (U.S.1994) (No. 93-754); Reed v. Terrell, 759 F.2d 472 (5th Cir.),
cert. denied, 474 U.S. 946, 106 S.Ct. 343, 88 L.Ed.2d 290 (1985); Hagerty v. Succession of
Clement, 749 F.2d 217 (5th Cir.1984), cert. denied, 474 U.S. 968, 106 S.Ct. 333, 88 L.Ed.2d
317 (1985).
   12
     See Chrissy, Eitel v. Holland, 798 F.2d 815 (5th Cir.1986), and Reed, all of which dismiss
suits for equitable relief and damages as attempts to attack collaterally the validity of state court
judgments. The section 1983 suit for damages also necessarily founders on eleventh amendment
immunity. See Bishop v. State Bar of Texas, 791 F.2d 435 (5th Cir.1986); Krempp v. Dobbs,
775 F.2d 1319 (5th Cir.1985).
   13
     See also Howell v. State Bar of Texas, 710 F.2d 1075 (5th Cir.1983), cert. denied, 466 U.S.
950, 104 S.Ct. 2152, 80 L.Ed.2d 538 (1984); Kimball; Sawyer v. Overton, 595 F.2d 252 (5th
Cir.1979). Liedtke's final argument that one of his clients will suffer irreparable harm as a result
of his disbarment is unavailing.